                               UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                             )
      IN RE:                                                 )
                                                             )
                                                                   No. 14-MD-2543 (JMF)
      GENERAL MOTORS LLC                                     )
                                                                   No. 14-MC-2543 (JMF)
      IGNITION SWITCH LITIGATION                             )
                                                             )
                                                                   Hon. Jesse M. Furman
      This Document Relates only to Dale Adair v.            )
      General Motors, LLC, No. 1:17-cv-10178                 )

                                                             )


        MOTION FOR ORDER PERMITTING SUBMISSION OF MEMORANDUM AND
              DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
                         UNDER SEAL AND IN CAMERA

            Langdon & Emison, LLC (hereinafter the “Firm”) respectfully requests an Order

     permitting the Firm to file their Memorandum in Support of the Firm's Motion to Withdraw as

     Counsel and Declaration in Support of the Firm's Motion to Withdraw as Counsel, under seal and

     in camera. Because the Memorandum in Support of the Firm's Motion to Withdraw as Counsel

     and the Declaration reflect confidential information pursuant to New York Rule of Professional

     Conduct 1.6(a), the Firm respectfully requests that the Court permit the Firm to submit

     both   the Memorandum and the Declaration under seal and in camera (that is, to file both

     documents under seal and submit both documents to the Court by email without disclosure

     to any other    parties). The Firm has filed a Memorandum in Support of this Motion and has

     submitted the Declaration and Memorandum in Support of the Firm's Motion to Withdraw by email

     in accordance with Your Honor’s Individual Rules and Practices.

Request GRANTED. The Clerk of Court is directed to docket this in 14-
MD-2543 and 17-CV-10178 and to terminate 14-MD-2543, ECF No. 7394 and
17-CV-10178, ECF No. 50. SO ORDERED.



               November 15, 2019
Dated: November 14, 2019   Respectfully submitted,

                            /s/ Brett A. Emison
                           Langdon & Emison, LLC
                           Brett A. Emison
                           Brett@lelaw.com
                           911 Main Street
                           P.O. Box 220
                           Lexington, Missouri 64067
                           Telephone No.: (660) 259-7199
                           Facsimile No.: (660) 259-4571

                           Attorney for Plaintiff




                              2
                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2019, I electronically filed the foregoing using the

CM/ECF system which will serve notification of such filing to the email of all counsel of record in

this action. I also certify that a copy of this document was sent by U.S. Mail, certified mail, and

electronic mail to Plaintiff.




                                                     By: /s/ Brett A. Emison
                                                     Brett A. Emison




                                                 3
